Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Primo Water Corporation Winston-Salem, North Carolina We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement and this Post-Effective Amendment No. 1 to Form S-4 (No. 333-214200) on Form S-3 of our reports dated March 16, 2017, relating to the consolidated financial statements, and the effectiveness of Primo Water Corporation’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/BDO USA, LLP Raleigh, North Carolina May 18, 2017
